Citation Nr: 0018936	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of 
fungal infection of the ears, or residuals of a fungal 
infection of the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
currently diagnosed bilateral hearing loss and an in-service 
injury or disease or any other incident of service, to 
include as due to a fungal infection of the ears.

2.  There is no medical evidence of a nexus between any 
currently diagnosed tinnitus and an in-service injury or 
disease or any other incident of service, to include as due 
to a fungal infection of the ears.

3.  There is no medical evidence of any currently diagnosed 
fungal infection of the ears, or residuals of a fungal 
infection of the ears.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

3.  The veteran's claim for service connection for a fungal 
infection of the ears, or residuals of a fungal infection of 
the ears, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's contention that his 
service medical records (SMR's) are incomplete, as they 
contain no reports of a fungal infection of the ears in Guam 
in 1945, nor of treatment for that disorder at that time.  
The Board notes, however, that the veteran's 1942 induction 
and 1945 separation physical examination reports are of 
record, together with other records from his period of active 
duty service, including an October 1945 dental notation, and 
that his 1949 entrance physical examination report for the 
Naval Reserves is also of record.  The Board also notes the 
veteran is aware of the RO's search for his SMR's, and what 
records have been obtained.  Thus, the Board finds VA's duty 
to assist has been complied with.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; see generally Hayre v. West, 188 F.3d 1327 
(1999).  Accordingly, the veteran's claims must be 
adjudicated based on the evidence now of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including other 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1999).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence: of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends he suffers from a bilateral hearing loss 
and tinnitus due to a fungal infection of the ears while he 
was stationed on Guam in 1945.  He also contends that he has 
a fungal infection or residuals of a fungal infection he had 
in service. 

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (1999), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's SMR's contain two reports of his April 1946 
separation physical examination.  One report contains 
notations that his hearing was 15/15 in each ear, and that 
his ears were found to be normal.  The other report contains 
notations that his hearing was 15/15 with whispered voice, 
and 15/15 with spoken voice.  That report also contains a 
statement that, as to his ears, there were no diseases or 
defects found.  Neither report contains any evidence the 
veteran reported any past or present ear problems.

The veteran's November 1949 Naval Reserves induction report 
also contains notations that his hearing was found to be 
15/15 in each ear, and that the "condition of drum, 
discharge, etc.," of both ears was found to be normal.  The 
veteran also reported no past history of, or current 
complaints as to, his ears on his December 1949 medical 
history report.  Specifically, he marked the "no" box for 
severe eye, ear, nose, or throat trouble, and running ears; 
he did the same for the questions of whether he had ever had 
any illnesses, accidents, or injuries other than those for 
which he had checked the "yes" box, and whether he had ever 
been a patient in a hospital.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, there is clearly no medical evidence the veteran 
experienced documented hearing loss for VA purposes during 
his active duty service.  The lack of any evidence of hearing 
loss disability at separation, however, is not fatal to the 
veteran's claim.  Laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometry test results 
reflecting an upward shift in test 
thresholds in service, though still not 
meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

No medical evidence has been introduced indicating the 
manifestation of a bilateral sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

The first medical evidence of record of complaints of a 
hearing loss and tinnitus appear in private treatment records 
from April to June 1996, some fifty-one years after the 
veteran's discharge from active duty service, and from the 
date of his contended fungal infection of the ears.  An 
October 1997 private audiological evaluation report reveals a 
bilateral hearing loss and bilateral constant tinnitus.  
These records, however, contain no opinion relating any 
bilateral hearing loss or tinnitus to the veteran's active 
duty service, or to a fungal infection of the ears.

There is also no medical evidence of record revealing any 
current diagnosis of a fungal infection of the ears, or of 
any current ear disease, for that matter.

During the veteran's April 1999 RO hearing, he testified 
that: he was in the Navy from 1942 to 1946; he was in the 
Reserves from 1949 to 1950; he was employed after his active 
duty discharge by the Santa Fe Railroad, as Assistant Head 
Fare clerk, and worked there for over forty years; he was 
yeoman while in the Navy, and did code work on Guam; he did 
not engage in combat with the enemy; he had a fungal 
infection in his ears while on Guam, in the first part of 
1945, which was treated with morphine; he was not assigned to 
light duty for this problem; he had no treatment for any of 
his claimed disabilities until many years after service; he 
complained while on Guam of a hearing problem; he had ringing 
in his ears immediately after having the fungal infection; he 
could not remember if any physician had related his fungal 
infection of the ears to either a bilateral hearing loss or 
tinnitus; he wears a hearing aid in each ear; a physician 
told him in 1996 that he had scarring in his ears; no 
physician had ever told him the scarring caused either a 
bilateral hearing loss or tinnitus; he had no acoustic trauma 
after his active duty service; he first sought treatment 
"for his ears" around 1994; a physician gave him pills for 
his complaints; he is not currently receiving treatment for 
any fungal infection or other disease of the ears; he thought 
the fungal infection was only in the left ear; he couldn't 
remember if his hearing loss in 1945 was in one or both ears; 
he has never been diagnosed with tinnitus; he began wearing 
hearing aids around 1998; no physician has ever told him his 
hearing loss was related to his fungal infection of the ears; 
and that he has no wax problems with his ears.

His wife testified that: she has known the veteran for fifty-
one years; he has had "sensitive ears" to noises since 
she's known him; he was treated for sinus problems when he 
complained about his ears in 1996; she first met the veteran 
in May 1948; she first noticed the veteran had decreased 
hearing around 1992 or 1993; and he complained of ringing in 
his ears from the time they first met.

While the veteran's current bilateral hearing loss, as shown 
by the October 1997 examination report, arguably meets the 
regulatory threshold requirements for a bilateral hearing 
disability, and while the veteran's statements of a fungal 
infection of the ears during his active duty service are 
accepted as credible for purposes of determining whether his 
claim is well grounded, there is, unfortunately, no medical 
evidence of a nexus between his present bilateral hearing 
loss or tinnitus and his active duty service, including as 
due to fungal infection of the ears.  As the Court has held, 
the veteran has an obligation to submit competent medical 
evidence of a nexus between his present bilateral hearing 
loss disability and his active duty service.  Lay testimony 
cannot provide such medical evidence because lay persons are 
not competent to offer medical opinions.  See Boyer v. West, 
11 Vet. App. 477, 478 (1998); Wade v. West, 11 Vet. App. 302, 
304-306 (1998); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As noted above, there is also no medical evidence of record 
relating any current tinnitus with the veteran's active duty 
service, or to a fungal infection of the ears.  Likewise, 
there is no medical evidence of any current diagnosis of a 
fungal infection of the ears, or of any other ear disease.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well-grounded claim requires medical evidence of a current 
disability, and medical evidence of a nexus between an in-
service injury or disease and the current disability, in 
order to be plausible, and there is no medical evidence of 
record of a current diagnosis of a fungal infection of the 
ears, nor of a nexus between bilateral hearing loss or 
tinnitus and the veteran's active duty service, to include as 
due to a fungal infection of the ears, the veteran's claims 
for service connection for a bilateral hearing loss, 
tinnitus, and a fungal infection of the ears must be denied 
as not well grounded.  See Epps, supra.

With regard to the veteran's representative's argument, in 
the September 1999 Informal Brief Presentation, as to the 
duty to assist noted in VA Adjudication Manual M21-1, the 
Board notes that this contention has been addressed by the 
Court in the case of Morton v. West, 12 Vet. App. 477 (1999).  
That case essentially held that the provisions of Manual M21-
1 were, for the most part, only interpretive provisions 
designed to facilitate the execution of 38 U.S.C.A. and 38 
C.F.R., and were not intended to create new rights in 
conflict with the statutes or regulations.  To that extent, 
the Court held the provisions of M21-1 that conflict with 
38 U.S.C.A. § 5107(a), as to the development of a claim prior 
to a finding of well groundedness, were of no force and 
effect.  The Court specifically held that, absent the 
submission and establishment of a well-grounded claim, VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  See also Horne v. West, 11 
Vet. App. 9 (1998) (per curiam); Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).  Subsequently, in August 1999, by VBA 
Letter 20-99-60, the Veterans Benefits Administration 
rescinded those sections of Manual M21-1 which instructed VA 
to fully develop a claim before deciding whether or not it 
was well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims for a 
bilateral hearing loss and tinnitus on the merits, while the 
Board has concluded that the claims are not well grounded.  
The Court, however, has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a fungal infection of the ears, or 
residuals of a fungal infection of the ears, is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

